PER CURIAM:
Maurice Hawkins appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b) (2000) and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Hawkins v. Hale, No. CA-05-217-GEC-MFU (W.D.Va. April 13, 2005, July 18, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED